In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00226-CV
     ___________________________

     BETTY C. BRITTON, Appellant

                      V.

  KENNETH K. LAUGHLIN, Appellee



  On Appeal from the 355th District Court
          Hood County, Texas
       Trial Court No. C2020069


Before Sudderth, C.J.; Birdwell and Walker, JJ.
 Memorandum Opinion by Justice Birdwell
                              MEMORANDUM OPINION

                                   I. Introduction

       In October 2014, Appellant Betty C. Britton agreed to sell some land to

Appellee Kenneth K. Laughlin in a contract for deed. Four years later, she sued

Laughlin on the contract, and the trial court entered a take-nothing judgment against

her and awarded damages and attorney’s fees to Laughlin. Britton’s appeal in that

case is pending before the Fourteenth Court of Appeals in Houston (No. 14-20-

00299-CV).1

       In April 2020, relying on the same contract, Britton again sued Laughlin, who

raised res judicata as an affirmative defense. In a single issue, Britton argues that the

trial court erred by granting summary judgment on the affirmative defense. We affirm

in part and vacate in part.

                                    II. Discussion

       We review a summary judgment de novo. Travelers Ins. v. Joachim, 315 S.W.3d

860, 862 (Tex. 2010). A defendant is entitled to summary judgment on the affirmative

defense of res judicata if he conclusively proves all elements of that defense: (1) a

prior final judgment on the merits by a court of competent jurisdiction; (2) identity of

parties or those in privity with them; and (3) a second action based on the same claims

that were raised or could have been raised in the first action. Eagle Oil & Gas Co. v.


       See Supreme Court of Tex., Transfer of Cases from Courts of Appeals, Misc. Docket
       1

No. 20-9048 (Mar. 31, 2020).

                                           2
TRO-X, L.P., 619 S.W.3d 699, 705–06 (Tex. 2021); see Tex. R. Civ. P. 166a(b), (c);

Chau v. Riddle, 254 S.W.3d 453, 455 (Tex. 2008) (op. on reh’g).

A. The parties’ contract for deed

      The parties’ contract for deed set out payment terms as follows:

      (1) Pay monthly payments on Seller’s Bank of America note . . . with the
          approximate balance of $115,000 for the real property that is a part
          of this Contract for Deed (“Contract”). This loan payment is subject
          to annual review, and the payment may increase according to the
          terms of original note.

      (2) Pay any accrued interest monthly at the rate of (10%) ten per cent
          ($500.00—interest on $60,000.00) shall be paid at the place as Seller
          may direct, beginning on November 1, 2014 and continuing on the
          same day of each following month until the $60,000 principal has
          been paid in full. Purchaser may pay amounts toward the reduction
          of principal in addition to interest payments. Interest for each month
          shall be calculated on the principal balance owed.

      (3) Purchaser agrees to pay all amounts listed above in full on or before
          the maturity date, unless otherwise extended by written agreement of
          the Seller.

B. Britton’s first lawsuit

      In her November 2018 lawsuit, Britton complained of Laughlin’s having

“defaulted under the contract, failing to make the payments to [her]” as required by

the contract’s second payment term, referenced as “the balloon payment.”           In

February 2020, after a bench trial, the trial court entered a take-nothing judgment as

to Britton and awarded damages to Laughlin on his counterclaim against her.




                                           3
C. Britton’s second lawsuit

      In her April 2020 lawsuit, Britton alleged that Laughlin had defaulted under the

contract by “failing to make the payments to [her] and to the lender” as required by

both the contract’s first and second payment terms.

      Laughlin answered with a general denial and the affirmative defense of

res judicata based on the February 2020 judgment, and he moved for summary

judgment on the affirmative defense. To his motion, he attached the parties’ contract,

Britton’s petitions in both cases, and the February 2020 judgment. Britton responded

with argument but no summary judgment evidence, and the trial court granted the

motion after a hearing.

D. Laughlin’s motion to dismiss

      During this appeal’s pendency, Laughlin’s counsel filed a motion to dismiss,

arguing that the appeal had become moot after Laughlin paid the Bank of America

debt in full. He attached an affidavit and evidence showing the Bank of America

debt’s payment in full and his correspondence with Britton’s counsel. See Tex. R.

App. P. 10.2. Laughlin’s counsel stated, “Having satisfied Payment Term 1, there is

nothing left for Britton to gain from this case or appeal. Laughlin’s payment gave her

all the relief she requested. The Bank of America note has been discharged, and she is

no longer the debtor.” We denied the dismissal motion.




                                          4
E. Analysis

      In her single issue, Britton argues that the trial court erred by entering summary

judgment for Laughlin based on res judicata of the $60,000 balloon payment when her

second petition alleged a failure to pay the Bank of America note.

      There is no dispute that the parties are the same in both lawsuits.2 See Eagle Oil

& Gas Co., 619 S.W.3d at 705–06. In the first lawsuit, Britton sued Laughlin after he

failed to pay the $60,000 balloon payment. A valid judgment that was final for res

judicata purposes 3 resolved that claim. Thus, the trial court did not err when it

granted Laughlin’s summary judgment motion on that claim, which Britton raised in

both lawsuits. To the extent Britton raised this in her sole issue, we overrule it.

      In the second lawsuit, Britton also complained that Laughlin had failed to make

the Bank of America payments. Regardless of this claim’s res judicata status, during

the pendency of this appeal, it became moot upon Laughlin’s payment of that debt.

      2
       In her motion to consolidate this appeal with the one in our sister court,
Britton acknowledged that both cases involved the same parties and contract. We
denied the motion to consolidate.
      3
        “[A] trial court’s judgment is final for purposes of res judicata or collateral
estoppel even while the case is on appeal.” Gonzalez v. Guilbot, 315 S.W.3d 533, 536
n.3 (Tex. 2010); see Scurlock Oil Co. v. Smithwick, 724 S.W.2d 1, 6 (Tex. 1986) (op. on
reh’g) (adopting general rule that judgment is final for res judicata purposes despite
appeal); see also Tex. Beef Cattle Co. v. Green, 921 S.W.2d 203, 207 (Tex. 1996) (op. on
reh’g) (explaining reason for Scurlock rule’s adoption “was the nonsensical alternative
of retrying the same issues between the same parties in subsequent proceedings with the
possibility of inconsistent results”). In Texas Beef Cattle Co., the court explained that
the Scurlock rule “merely binds the parties . . . to the original judgment and promotes
judicial economy by forcing a losing party to follow the ordinary appeals process[]
rather than relitigating the adverse fact findings in a new lawsuit.” 921 S.W.2d at 208.

                                            5
Accordingly, a justiciable controversy no longer exists between the parties on this

claim. See Glassdoor, Inc. v. Andra Grp., LP, 575 S.W.3d 523, 527 (Tex. 2019). We

overrule the remainder of Britton’s sole issue as moot.

                                  III. Conclusion

      We vacate the portion of the trial court’s judgment that applies to Britton’s

now-moot Bank of America claim, see id., and affirm the remainder of the judgment.

                                                     /s/ Wade Birdwell

                                                     Wade Birdwell
                                                     Justice

Delivered: September 2, 2021




                                           6